Appellant urges that our opinion was wrong wherein we said that there was testimony showing that the beer transported by him was intoxicating. Both appellant and Miss Chipman testified that he transported beer from the home of Mrs. Hill on a certain Monday. Miss Chipman further swore: "I got drunk on that beer." It is not quite clear whether she was referring to the beer had by her before she left the home of Mrs. Hill, or that carried away from there by appellant, but the record shows all the beer to have been made by one Marshall, and presumably to be the same kind of liquor. Miss Chipman also swore appellant carried twelve bottles of the beer away from Mrs. Hill's, and appellant gave the same testimony. At another place appellant testified as follows: "I was not drunk Monday afternoon. I was drinking. I was somewhat intoxicated * * * I had been drinking some beer we had there." The testimony seems ample to justify the conviction for transporting intoxicating liquor.
There is nothing in appellant's complaint of the refusal of a charge on accomplice testimony. Nothing shows any connection of Miss Chipman with the liquor alleged to have been transported, other than that she may have been in the car with appellant while he was taking same away from the home of Mrs. Hill. A co-transporter is not an accomplice.
There is a bill of exceptions complaining of the refusal of the court to allow appellant to ask Miss Chipman a number of questions pertaining to the main case, when she was put back on the stand, after the evidence had closed, for the purpose of being asked a question in regard to venue. These are matters largely within the discretion of the court. Art. 643, C. C. P.; Vineyard v. State, 96 Tex.Crim. Rep.; Johnson v. State, 67 Tex.Crim. Rep.; Spence v. State, 80 Tex. Crim. 283.
We perceive no error in allowing Mrs. McGowen to state what she saw, smelled and heard on the Monday when Mrs. Hill's place was *Page 503 
raided. She had already testified that appellant was at Mrs. Hill's house all during that day. Nor can we agree with appellant's contention that the State did not have the right to ask leading questions of Miss Chipman. She was manifestly a witness favorable to appellant. She admitted that she had entered into an agreement with him on the day of this trial to be his common law wife.
The motion for rehearing will be overruled.
Overruled.
              ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.